DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Preliminary Remarks
Applicant’s amendment overcomes the rejection under 35 U.S.C. §112(b) in paragraph 3 of the previous Office Action. 
Applicant’s amendment overcomes the rejection under 35 U.S.C. §102(a1) in paragraph 10 of the previous Office Action.  
Applicant’s amendment to the specification has been considered and entered for the record.
Claims 1-6 and 8-20 are pending further examination upon the merits.  Claim 7 has been cancelled and claims 18-20 are in condition for allowance due to applicant’s amendment.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4-6, 8-12, 14, 15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by DeLouise et al. (US 2013/0012413 A1 – hereafter ‘413).
‘413 discloses an enrichment assay (Abstract) that includes the following limitations for claim 1: 
“A microwell device”: ‘413 discloses a microbubble array ([0074]).  
“a substrate”: ‘413 discloses a substrate (Fig. 2; substrate 24; [0074]; [0064]).   
“a plurality of microwells formed on the substrate”: ‘706 discloses a plurality of microwells within the substrate ([0023]; [0024]; Fig. 1A; Fig. 1B). 
“each of the microwells including a cavity being recessed on the substrate and an opening, and wherein a diameter of the opening is smaller than a largest inner diameter of the cavity”: ‘413 discloses where the microwells/microbubbles have an opening diameter smaller than the largest inner diameter of the well ([0062]).  
“wherein the plurality of microwells are curved”: The wells of ‘413 are curved (Fig. 2).  
For claim 1, ‘413 discloses that the openings can be from 20 to about 200 m (0061]).  
For claim 2, ‘413 discloses that the substrate is made of PDMS ([0041]).  
  For claim 4, ‘413 discloses that the chips can have 100 or more wells ([0099]). 
For claim 5, the wells are being interpreted as spaced in a uniform manner (Fig. 2).  
For claim 6, the wells have a spherical shape (Fig. 2; [0061]).  
For claim 8, ‘413 discloses that the diameter of the well is about 160 m ([0108]).  
For claim 9, the bottom and side surfaces of the well of ‘413 is not 0 (Fig. 2).  
For claim 10, the curvature for the bottom and sides are the same (Fig. 2).  
For claim 11, ‘413 discloses that the well is coated with an ECM ([0108]).  
For claim 12, ‘413 discloses that the top surface of the substrate can be coated ([0063]).  
For claims 14 and 15, ‘413 discloses that the coating is an ECM ([0108]).  
For claim 17, ‘413 discloses that the wells can have different sizes ([0061]).  
Therefore, ‘413 meets the limitations of claims 1, 2, 4-6, 8-12, 14, 15 and 17.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeLouise et al. (US 2013/0012413 A1 – hereafter ‘413)  in view of Ramstad et al. (US 2003/0228706 A1 – hereafter ‘706).
For claim 3, ‘413 does not specify the dimensions of the chip.  
For claim 3, ‘706 discloses that the length of the chip is 127.8 mm ([0034]) and a width of 85.5 mm ([0034]).  While not disclosing that the width is between 10 and 30 mm, it would have been obvious to one of ordinary skill in the art at the time of filing to include a wider chip within ‘413 and ‘706 in order to obtain the predictable result of having more wells per chip.  See also MPEP §2144.04 IV A.  

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeLouise et al. (US 2013/0012413 A1 – hereafter ‘413) in view of Glezer et a. (US 2005/0142033 A1 – hereafter ‘033).
‘413 discloses coating the wells and planar surface with a coating, but does not specify a lid with a coating.  
‘033 discloses an assay plate (Abstract) that for claim 13 includes a lid ([0148]) that is coated.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the coated lid of ‘033 within ‘413 in order to promote wettability of the lid ([0148]).  
For claim 16, ‘413 discloses using ECM as a coating ([0108]).  


Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 18, the prior art fails to teach or fairly suggest the method of manufacturing a microwell plate that includes the steps of producing a microcolumn array from a first template by photolithography or soft lithography, wherein the microcolumn array includes a plurality of microcolumns; coating a lift-off layer on the microcolumn array; (c) disposing a plurality of glass microspheres on each of the plurality of the microcolumns of the microcolumn array; pouring silicone onto the microcolumn array disposed with the glass microspheres, then curing the silicone, and then separating the cured silicone from the microcolumn array and the glass microspheres to form a second template having a plurality of microcavities; and pouring epoxy material onto the second template, then curing the epoxy material, and then separating the cured epoxy material from 19the second template to form a microwell device mold; and (f) pouring a mold material onto the microwell device mold, then curing the mold material, and then separating the cured mold material from the microwell device mold to obtain the microwell device.  These limitations are in combination of the claim as a whole.
Claims 19 and 20 would be allowable for similar reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. On pages 8 and 9, Applicant argues the DeLouise does not disclose well openings with a diameter between 26 m and 56.3 m and that devices can be used in single cell culture.  This is not found persuasive.  In paragraph 61 of DeLouise, the well openings are disclosed being between 20 to about 200 m and therefore the claimed range is taught by DeLouise.  Regarding the use of the devices for single cell culture, this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
Applicant’s arguments regarding the rejections under 103 reiterate the above remarks which have already been addressed.  
Therefore, claims 1-6 and 8-17 stand rejected.  



Conclusion
Claims 1-6 and 8-17 are rejected and claims 18-20 are allowed.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US 2003/0180191 A1) discloses a method for sealing a multi-well plate.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799